Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of October 27,
2014 is entered into by and among Green Brick Partners, Inc., a Delaware
corporation (the “Company”), and certain holders of securities of the Company
party to this Agreement (collectively, the “Investor Parties”).

 

WHEREAS, the Investor Parties own shares of common stock, par value $0.01 per
share, of the Company (the “Common Stock”);

 

WHEREAS, the Company and certain of the Investor Parties are party to that
certain Transaction Agreement, dated as of June 10, 2014 (the “Transaction
Agreement”) pursuant to which the Company has agreed to provide such Investor
Parties with registration rights with respect to the Common Stock held from time
to time by such Investor Parties, their Affiliates or their permitted
transferees as specified herein, including the shares of Common Stock to be
acquired by the Investor Parties pursuant to the transactions contemplated by
the Transaction Agreement; and

 

WHEREAS, in connection with the Transaction Agreement, the Company and certain
other Investor Parties entered into that certain Commitment Agreement, dated as
of July 15, 2014 (the “Commitment Agreement”) pursuant to which such Investor
Parties will receive Common Stock as part of the rights offering described
therein and which Common Stock is intended to receive the benefits of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree, as follows:

 

ARTICLE I

CERTAIN DEFINED TERMS

 

Section 1.1           Definitions. For purposes of this Agreement:

 

(a)          “Affiliate” means, with respect to any Person, (i) any other Person
of which securities or other ownership interests representing more than fifty
percent (50%) of the voting interests are, at the time such determination is
being made, owned, Controlled or held, directly or indirectly, by such Person or
(ii) any other Person which, at the time such determination is being made, is
Controlling, Controlled by or under common Control with, such Person. As used
herein, “Control”, whether used as a noun or verb, refers to the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of a Person, whether through the ownership of voting
securities or otherwise.

 

(b)          “Backstop Registration Rights Agreement” means the registration
rights agreements entered into on the date hereof between the Company and
certain affiliates of Third Point LLC.

 

 

 

  

(c)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder.

 

(d)          “FINRA” means the Financial Industry Regulatory Authority, Inc.

 

(e)          “Holder” means a Person that (i) is a party to this Agreement (or a
permitted transferee thereof under Section 2.12 hereof) and (ii) owns
Registrable Securities.

 

(f)          “Participating Holders” means Holders participating, or electing to
participate, in an offering of Registrable Securities.

 

(g)          “Person” means any individual, firm, corporation, company,
partnership, trust, incorporated or unincorporated association, limited
liability company, joint venture, joint stock company, government (or an agency
or political subdivision thereof) or other entity of any kind, and shall include
any successor (by merger or otherwise) of any such entity.

 

(h)          “Registrable Securities” means shares of Common Stock held by
Holders; provided, however, that shares of Common Stock shall cease to be
Registrable Securities (A) upon the sale thereof pursuant to an effective
registration statement, (B) upon the sale thereof pursuant to Rule 144 (or
successor rule under the Securities Act), (C) when such securities cease to be
outstanding or (D) when all such securities become eligible for immediate sale
under Rule 144 (or successor rule under the Securities Act), without any time or
volume limitations under such Rule.

 

(i)          “Registration Expenses” mean all expenses (other than underwriting
discounts and commissions) arising from or incident to the performance of, or
compliance with, this Agreement, including, without limitation, (i) SEC, stock
exchange, FINRA and other registration and filing fees, (ii) all fees and
expenses incurred in connection with complying with any securities or blue sky
laws (including fees, charges and disbursements of counsel in connection with
blue sky qualifications of the Registrable Securities), (iii) all printing,
messenger and delivery expenses, (iv) the fees, charges and disbursements of
counsel to the Company and of its independent public accountants and any other
accounting and legal fees, charges and expenses incurred by the Company
(including any expenses arising from any special audits or “comfort letters”
required in connection with or incident to any registration), (v) the fees,
charges and disbursements of any special experts retained by the Company in
connection with any registration pursuant to the terms of this Agreement, (vi)
all internal expenses of the Company (including all salaries and expenses of its
officers and employees performing legal or accounting duties), (vii) the fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange and (viii) Securities Act liability
insurance (if the Company elects to obtain such insurance), regardless of
whether any Registration Statement filed in connection with such registration is
declared effective. “Registration Expenses” shall also include fees, charges and
disbursements of one (1) firm of counsel to all of the Participating Holders
participating in any underwritten public offering pursuant to Article II hereof
(which shall be selected by the Participating Holders holding a majority of the
Registrable Securities to be sold in such offering).

 

2

 

  

(j)          “Registration Statement” means any Registration Statement of the
Company filed with the SEC on the appropriate form pursuant to the Securities
Act which covers any of the Registrable Securities pursuant to the provisions of
this Agreement and all amendments and supplements to any such Registration
Statement, including post-effective amendments, in each case including the
prospectus contained therein, all exhibits thereto and all materials
incorporated by reference therein.

 

(k)          “SEC” means the United States Securities and Exchange Commission.

 

(l)          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

(m)          “Selling Expenses” means the underwriting fees, discounts, selling
commissions and stock transfer taxes applicable to all Registrable Securities
registered by the Participating Holders.

 

(n)          “WKSI” means a well-known seasoned issuer as defined in Rule 405
under the Securities Act.

 

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.1           Demand Registration.

 

(a)          Request by Holders.  Upon receipt of a written request from one or
more Holders (the “Requesting Holders”) that the Company register Registrable
Securities held by Requesting Holders (a “Demand Request”), then the Company
shall, within ten (10) days after receipt of such Demand Request, give written
notice of such request (a “Request Notice”) to all Holders. Each Demand Request
shall (x) specify the number of Registrable Securities that the Requesting
Holders intend to sell or dispose of, (y) state the intended method or methods
of sale or disposition of the Registrable Securities and (z) specify the
expected price range (net of underwriting discounts and commissions) acceptable
to the Requesting Holders to be received for such Registrable Securities;
provided that any Demand Request must relate to Registrable Securities having a
fair market value equal to or greater than $5,000,000 based on the average
closing price of the Common Stock on the NASDAQ Capital Market (or such other
exchange on which the Common Stock may then be listed) for the five business
days immediately prior to the Demand Request (the “Minimum Amount”).  Following
receipt of a Demand Request, the Company shall:

 

(i)          cause to be filed, as soon as practicable, but within sixty (60)
days of the date of delivery to the Company of the Demand Request, a
Registration Statement covering such Registrable Securities which the Company
has been so requested to register by the Requesting Holders and other Holders
who request to the Company that their Registrable Securities be registered
within ten (10) days of the mailing of the Request Notice, providing for the
registration under the Securities Act of such Registrable Securities to the
extent necessary to permit the disposition of such Registrable Securities in
accordance with the intended method of distribution specified in such Demand
Request;

 

3

 

 

(ii)         use its reasonable best efforts to have such Registration Statement
declared effective by the SEC as soon as practicable thereafter; and refrain
from filing any other Registration Statements, other than pursuant to a
Registration Statement on Form S-4 or S-8 (or similar or successor forms), with
respect to any other securities of the Company until such date which is ninety
(90) days following effectiveness of the Registration Statement filed in
response to the Demand Request.

 

(b)          Effective Registration Statement. A registration requested pursuant
to this Section 2.1 shall not be deemed to have been effected unless (i) a
Registration Statement with respect thereto has become effective and remained
effective in compliance with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such Registration
Statement until such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement or (ii) such
Registration Statement has been effective for 180 days; provided that if, after
it has become effective, such registration is interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court, such period shall be extended for any period during which the
Registration Statement was not in effect.

 

(c)          Limitation on Demand Registrations. The Company shall only be
obligated to effect two (2) Demand Requests in any twelve-month period pursuant
to this Section 2.1. The right of any Holder to make a Demand Request shall be
suspended at any time when a Shelf Registration Statement is available for use
by the Holders.

 

(d)          Cancellation of Registration. The Requesting Holders shall have the
right to cancel a proposed registration of Registrable Securities pursuant to
this Section 2.1 at any time prior to the effective date of the Registration
Statement filed or to be filed in response to such Demand Request. Such
cancellation of a registration shall not be counted as one of two (2) Demand
Requests for the applicable twelve-month period and, notwithstanding anything to
the contrary in this Agreement, the Company shall be responsible for the
expenses of the Participating Holders incurred in connection with the
registration prior to the time of cancellation. Upon receipt of notice of any
such cancellation, the Company shall revise, abandon or withdraw such the
relevant Registration Statement, as applicable.

 

Section 2.2           Piggyback Registrations.

 

(a)          Right to Include Registrable Securities. Each time that the Company
proposes for any reason to register any of its equity interests under the
Securities Act, either for its own account or otherwise, other than a rights
offering or pursuant to a Registration Statement on Form S-4 or S-8 (or similar
or successor forms) (a “Proposed Registration”), the Company shall promptly give
written notice of such Proposed Registration to all of the Holders (which notice
shall be given not less than fifteen (15) days prior to the expected filing date
of the Company’s Registration Statement) and shall offer such Holders the right
to request inclusion of any of such Holder’s Registrable Securities in the
Proposed Registration. No registration pursuant to this Section 2.2 shall
relieve the Company of its obligation to register Registrable Securities
pursuant to a Demand Request, as contemplated by Section 2.1 hereof. The rights
to piggyback registration may be exercised on an unlimited number of occasions.

4

 

 

(b)          Piggyback Procedure. Each Holder shall have ten (10) days from the
date of receipt of the Company’s notice referred to in Section 2.2(a) above to
deliver to the Company a written request specifying the number of Registrable
Securities such Holder intends to sell and such Holder’s intended method of
disposition. Any Holder shall have the right to withdraw such Holder’s request
for inclusion of such Holder’s Registrable Securities in any Registration
Statement pursuant to this Section 2.2 by giving written notice to the Company
of such withdrawal; provided, however, that the Company may ignore a notice of
withdrawal made within twenty-four (24) hours of the time the Registration
Statement is to become effective. Subject to Section 2.5(c) below, the Company
shall use its commercially reasonable efforts to include in such Registration
Statement all such Registrable Securities so requested to be included therein;
provided, however, that the Company may at any time withdraw or cease proceeding
with any such Proposed Registration if it shall at the same time withdraw or
cease proceeding with the registration of all other Registrable Securities
originally proposed to be registered (including if Requesting Holders cancel
such Proposed Registration pursuant to Section 2.1(d) hereof).

 

(c)          Underwritten Offering. In the event that the Proposed Registration
by the Company is, in whole or in part, an underwritten public offering of
securities of the Company, any request under this Section 2.2 shall specify that
the Registrable Securities be included in the underwriting on the same terms and
conditions as the securities, if any, otherwise being sold through underwriters
under such registration.

 

Section 2.3           SHELF REGISTRATION.

 

(a)          At any time that the Company is eligible to file a Registration
Statement on Form S-3 in accordance with Rule 415 under the Securities Act or
any similar rule that may be adopted by the SEC (a “Shelf Registration
Statement”), any one or more of the Holders shall have the right to request in
writing (which request shall specify the Registrable Securities intended to be
registered, the transaction to be registered and, to the extent applicable, the
intended methods of disposition thereof) that the Company register any or all of
such Holders’ Registrable Securities, in an amount not to be less than the
Minimum Amount, by filing with the SEC a Shelf Registration Statement, including
if the Company is at any time a WKSI, an automatic shelf registration statement,
covering such Registrable Securities (a “Shelf Request”). Within ten (10) days
of the Company’s receipt of a Shelf Request, the Company shall give written
notice to each Holder informing such Holder of the Company’s intent to file such
Shelf Registration Statement and of such Holder’s right to request the
registration of the Registrable Securities held by such Holder. The Company
shall, subject to the provisions of this Section 2.3(a), include in such
registration all Registrable Securities of each Holder with respect to which the
Company receives a written request for inclusion therein together with all duly
completed and executed questionnaires and other documents reasonably requested
by the Company and necessary to enable it to include such Holder as a selling
stockholder) within five (5) business days after the notice contemplated by the
immediately preceding sentence is given to the Holders. A Shelf Request shall
not count as a Demand Request.

5

 

  

(b)          The Holders may at any time and from time to time request in
writing (a “Shelf Takedown Notice”) (which request shall specify the Registrable
Securities intended to be disposed of by Holders and the intended method of
distribution thereof) to sell pursuant to a prospectus supplement (a “Shelf
Takedown Prospectus Supplement”) Registrable Securities of such Holders
available for sale pursuant to an effective Shelf Registration Statement. The
Company shall use its commercially reasonable efforts to, not later than the
second (2nd) business day after the receipt of the Shelf Takedown Notice cause
to be filed the Shelf Takedown Prospectus Supplement, unless such sale involves
an underwritten offering, which is the subject of Section 2.3(c) below. A
request for a Shelf Takedown Prospectus Supplement may be withdrawn by the
initiating Holder prior to the filing thereof pursuant to Section 2.1(d) hereof.
A Shelf Takedown Notice shall count as a Demand Request.

 

(c)          If a sale of Registrable Securities pursuant to this Section 2.3
involves an underwritten offering and the applicable securities are to be
distributed on a firm commitment basis by or through one or more underwriters of
recognized standing under underwriting terms appropriate for such transaction,
then, within three (3) business days of the Company’s receipt of a Shelf
Takedown Notice pursuant to Section 2.3(b), the Company shall give written
notice to each Holder who has elected to be included in the Shelf Registration
Statement informing such Holder of the Company’s intent to file such Shelf
Takedown Prospectus Supplement and of such Holder’s right to request the
addition of such Holder’s Registrable Securities to such Shelf Takedown
Prospectus Supplement. The Company shall, subject to the provisions of Section
2.5(b) and this Section 2.3(c), include in such Shelf Takedown Prospectus
Supplement all Registrable Securities of each such Holder with respect to which
the Company receives a written request for inclusion therein within three (3)
business days after the notice contemplated by the immediately preceding
sentence is given to the Holders.

 

Section 2.4           SELECTION OF UNDERWRITERS. In the event that the Company
is required to file a Registration Statement covering any Registrable Securities
and the proposed public offering is to be an underwritten public offering, the
managing underwriter shall be one or more reputable nationally recognized
investment banks selected by Participating Holders holding a majority of the
Registrable Securities to be sold in such offering and reasonably acceptable to
the Company, which consent shall not be unreasonably withheld, delayed or
conditioned; provided that the managing underwriter for any registration
initiated by the Company for its own account shall be a reputable national
recognized investment bank selected by the Company in its sole discretion.

 

Section 2.5           Priority for Registration.

 

(a)          General. Notwithstanding any other provision of this Agreement and
subject to Section 2.5(b) and Section 2.5(c) below, if the managing underwriter
of an underwritten public offering determines in good faith and advises the
Participating Holders and the Company in writing that the inclusion of all
Registrable Securities proposed to be included by the Company and any other
Holders in the underwritten public offering would materially and adversely
interfere with the successful marketing of the Registrable Securities of
Requesting Holders or Holders that provided a Shelf Takedown Notice at the
desired offering price, then the Company will be obligated to include in such
Registration Statement, as to each Holder, only a portion of the Registrable
Securities such Holder has requested be registered equal to the ratio which such
Holder’s requested Registrable Securities bears to the total number of
Registrable Securities requested to be included in such Registration Statement
by all Holders who have requested that their Registrable Securities be included
in such Registration Statement.

 

6

 

 

(b)          Demand or Shelf Takedown. It is acknowledged by the parties hereto
that pursuant to Section 2.5(a) above, the securities to be included in a
registration requested by the Requesting Holders pursuant to Section 2.1 or in a
Shelf Takedown Prospectus Supplement pursuant to Section 2.3 shall be allocated:
(i) first, to the Requesting Holders or Holders who have provided a Shelf
Takedown Notice, (ii) second, to any other Holders (other than those in clause
(i)) and the holders under the Backstop Registration Rights Agreement, (iii)
third, to the Company and (iv) fourth, to any other holders of equity interests
of the Company requesting registration of securities of the Company; provided
that in the case of a demand by any Holder(s) with respect to which one or more
other Holders has exercised its piggyback rights pursuant to Section 2.2 hereof,
any such Holder may convert its piggyback election to a Demand Request, such
that such Holder will be included in subclause (i) above in the event of any
cutback pursuant to this Section 2.5.

 

(c)          Piggyback. It is acknowledged by the parties hereto that pursuant
to Section 2.5(a) above, the securities to be included in a registration
initiated by the Company, including with respect to a Shelf Takedown Prospectus
Supplement, shall be allocated: (i) first, to the Company; (ii) second, pro rata
to the Holders and the holders under the Backstop Registration Rights Agreement;
and (iii) third, to any others requesting registration of securities of the
Company.

 

(d)          Other registrations. It is acknowledged by the parties hereto that
pursuant to Section 2.5(a) above, the securities to be included in a
registration initiated by holders of equity securities other than the Company or
the Holders shall be allocated: (i) first, to such initiating holders; (ii)
second, pro rata to the Holders and the holders under the Backstop Registration
Rights Agreement; and (iii) third, to the Company.

 

Section 2.6           REGISTRATION PROCEDURES.

 

(a)          Obligations of the Company. Whenever registration of Registrable
Securities is required pursuant to this Agreement, the Company shall use its
reasonable best efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method of distribution thereof as
promptly as possible, and in connection with any such request, the Company
shall, as expeditiously as possible:

 

7

 

 

(i)          Preparation of Registration Statement; Effectiveness. Prepare and
file with the SEC (in any event not later than sixty (60) days after receipt of
a Demand Request or a Shelf Request, as applicable, to file a Registration
Statement with respect to Registrable Securities), a Registration Statement on
any form on which the Company then qualifies, which counsel for the Company
shall deem appropriate and pursuant to which such offering may be made in
accordance with the intended method of distribution thereof for a Demand Request
and on Form S-3 or any successor form for a Shelf Request (except that the
Registration Statement shall contain such information as may reasonably be
requested for marketing or other purposes by the managing underwriter), and use
its reasonable best efforts to cause any registration required hereunder to
become effective as soon as practicable after the initial filing thereof (and
within ninety (90) days of such filing for a Shelf Registration Statement) and
remain effective for a period of not less than one hundred and eighty (180) days
(or such shorter period in which all Registrable Securities have been sold in
accordance with the methods of distribution set forth in the Registration
Statement); provided, however, that, in the case of any Shelf Registration
Statement, such one hundred and eighty (180) day period shall be extended, if
necessary, to keep the Registration Statement effective until all such
Registrable Securities are sold, provided that Rule 415, or any successor rule
under the Securities Act, permits an offering on a continuous or delayed basis.
Notwithstanding the foregoing, the Company may (A) with respect to a Demand
Request, defer the filing of a Registration Statement for a period of not more
than 60 days (but not more than once in any six-month period); provided that
such deferral shall be the shortest possible period of time determined in good
faith by the Company or (B) suspend the use of a prospectus under a Registration
Statement on Form S-3 for a period not to exceed 60 days in succession or 120
days in the aggregate in any twelve-month period, in each case if the Board of
Directors of the Company determines in good faith that because of bona fide
business reasons (not including the avoidance of the Company’s obligations
hereunder), including the acquisition or divestiture of assets, pending
corporate developments and similar events, it is in the best interests of the
Company to delay the filing of such Registration Statement or to suspend the use
of such prospectus, and prior to delaying such filing or suspending such use,
the Company provides the Participating Holders with written notice of such delay
or suspension, which notice need not specify the nature of the event giving rise
to such delay or suspension;

 

(ii)         Participation in Preparation. Provide any Participating Holder, any
underwriter participating in any disposition pursuant to a Registration
Statement, and any attorney, accountant or other agent retained by any
Participating Holder or underwriter (each, an “Inspector” and, collectively, the
“Inspectors”), the opportunity to participate (including, but not limited to,
reviewing, commenting on and attending all meetings) in the preparation of such
Registration Statement, each prospectus included therein or filed with the SEC
and each amendment or supplement thereto;

 

(iii)        Due Diligence. For a reasonable period prior to the filing of any
Registration Statement pursuant to this Agreement, make available for inspection
and copying by the Inspectors such financial and other information and books and
records, pertinent corporate documents and properties of the Company and its
subsidiaries and cause the officers, directors, employees, counsel and
independent certified public accountants of the Company and its subsidiaries to
respond to such inquiries and to supply all information reasonably requested by
any such Inspector in connection with such Registration Statement, as shall be
reasonably necessary, in the judgment of the respective counsel referred to in
Section 2.6(a)(ii), to conduct a reasonable investigation within the meaning of
the Securities Act;

 

8

 

 

(iv)        General Notifications. Promptly notify in writing the Participating
Holders, the sales or placement agent, if any, therefor and the managing
underwriter of the securities being sold, (A) when such Registration Statement
or the prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to any such
Registration Statement or any post-effective amendment, when the same has become
effective, (B) when the SEC notifies the Company whether there will be a
“review” of such Registration Statement, (C) of any comments (oral or written)
by the SEC and by the blue sky or securities commissioner or regulator of any
state with respect thereto and (D) of any request by the SEC for any amendments
or supplements to such Registration Statement or the prospectus or for
additional information;

 

(v)         10b-5 Notification. Promptly notify in writing the Participating
Holders, the sales or placement agent, if any, therefor and the managing
underwriter of the securities being sold pursuant to any Registration Statement
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act upon discovery that, or upon the happening of any event as a
result of which, any prospectus included in such Registration Statement (or
amendment or supplement thereto) contains an untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which they were made, and the Company shall promptly prepare a supplement
or amendment to such prospectus and file it with the SEC (in any event no later
than ten (10) days following notice of the occurrence of such event to each
Participating Holder, the sales or placement agent and the managing underwriter)
so that after delivery of such prospectus, as so amended or supplemented, to the
purchasers of such Registrable Securities, such prospectus, as so amended or
supplemented, shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made;

 

(vi)        Notification of Stop Orders; Suspensions of Qualifications and
Exemptions. Promptly notify in writing the Participating Holders, the sales or
placement agent, if any, therefor and the managing underwriter of the securities
being sold of the issuance by the SEC of (A) any stop order issued or threatened
to be issued by the SEC or (B) any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and the Company agrees to use its reasonable best
efforts to (x) prevent the issuance of any such stop order, and in the event of
such issuance, to obtain the withdrawal of any such stop order and (y) obtain
the withdrawal of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any Registrable Securities
included in such Registration Statement for sale in any jurisdiction at the
earliest practicable date;

 

(vii)       Amendments and Supplements; Acceleration. Prepare and file with the
SEC such amendments, including post-effective amendments to each Registration
Statement as may be necessary to keep such Registration Statement continuously
effective for the applicable time period required hereunder and, if applicable,
file any Registration Statements pursuant to Rule 462(b) under the Securities
Act; cause the related prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) promulgated under the Securities Act; and
comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement as
so amended or in such prospectus as so supplemented. If a majority in interest
of the Participating Holders so request, request acceleration of effectiveness
of the Registration Statement from the SEC and any post-effective amendments
thereto, if any are filed; provided that at the time of such request, the
Company does not in good faith believe that it is necessary to amend further the
Registration Statement in order to comply with the provisions of this
subparagraph. If the Company wishes to further amend the Registration Statement
prior to requesting acceleration, it shall have five (5) days to so amend prior
to requesting acceleration;

 

9

 

 

(viii)      Copies. Furnish as promptly as practicable to each Participating
Holder and Inspector prior to filing a Registration Statement or any supplement
or amendment thereto, copies of such Registration Statement, supplement or
amendment as it is proposed to be filed, and after such filing such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits thereto), the prospectus included in such
Registration Statement (including each preliminary prospectus) and such other
documents as each such Participating Holder or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Participating Holder;

 

(ix)         Blue Sky. Use its reasonable best efforts to, prior to any public
offering of the Registrable Securities, register or qualify (or seek an
exemption from registration or qualifications) such Registrable Securities under
such other securities or blue sky laws of such jurisdictions as any
Participating Holder or underwriter may request, and to continue such
qualification in effect in each such jurisdiction for as long as is permissible
pursuant to the laws of such jurisdiction, or for as long as a Participating
Holder or underwriter requests or until all of such Registrable Securities are
sold, whichever is shortest, and do any and all other acts and things which may
be reasonably necessary or advisable to enable any Participating Holder to
consummate the disposition in such jurisdictions of the Registrable Securities;

 

(x)          Other Approvals. Use its reasonable best efforts to obtain all
other approvals, consents, exemptions or authorizations from such governmental
agencies or authorities as may be necessary to enable the Participating Holders
and underwriters to consummate the disposition of Registrable Securities;

 

(xi)         Agreements. Enter into customary agreements (including any
underwriting agreements in customary form), and take such other actions as may
be reasonably required in order to expedite or facilitate the disposition of
Registrable Securities;

 

(xii)        “Cold Comfort” Letter. Obtain a “cold comfort” letter from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by “cold comfort” letters as the
managing underwriter may reasonably request, and reasonably satisfactory to a
majority in interest of the Participating Holders;

 

(xiii)       Legal Opinion. Furnish, at the request of any underwriter of
Registrable Securities on the date such securities are delivered to the
underwriters for sale pursuant to such registration, an opinion, dated such
date, of counsel representing the Company for the purposes of such registration,
addressed to the Holders, and the placement agent or sales agent, if any,
thereof and the underwriters, if any, thereof, covering such legal matters with
respect to the registration in respect of which such opinion is being given as
such underwriter may reasonably request and as are customarily included in such
opinions, and reasonably satisfactory to a majority in interest of the
Participating Holders;

 

10

 

  

(xiv)      SEC Compliance; Earnings Statement. Use its reasonable best efforts
to comply with all applicable rules and regulations of the SEC and make
available to its shareholders, as soon as reasonably practicable, but no later
than fifteen (15) months after the effective date of any Registration Statement,
an earnings statement covering a period of twelve (12) months beginning after
the effective date of such Registration Statement, in a manner which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(xv)       Certificates; Closing. Provide officers’ certificates and other
customary closing documents;

 

(xvi)      FINRA. Cooperate with each Participating Holder and each underwriter
participating in the disposition of such Registrable Securities and
underwriters’ counsel in connection with any filings required to be made with
FINRA;

 

(xvii)     Road Show. Cause appropriate officers as are requested by a managing
underwriter to participate in a “road show” or similar marketing effort being
conducted by such underwriter with respect to an underwritten public offering;

 

(xviii)    Listing. Use its reasonable best efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed and if not so listed, to be
listed on the NASDAQ automated quotation system;

 

(xix)      Transfer Agent, Registrar and CUSIP. Provide a transfer agent and
registrar for all Registrable Securities registered pursuant hereto and a CUSIP
number for all such Registrable Securities, in each case, no later than the
effective date of such registration;

 

(xx)        Private Sales. Use its reasonable best efforts to assist a Holder in
facilitating private sales of Registrable Securities by, among other things,
providing officers’ certificates and other customary closing documents
reasonably requested by a Holder; and

 

(xxi)       Reasonable Best Efforts. Use its reasonable best efforts to take all
other actions necessary to effect the registration of the Registrable Securities
contemplated hereby.

 

(b)          Seller Information. The Company may require each Participating
Holder as to which any registration of such Holder’s Registrable Securities is
being effected to furnish to the Company such information regarding such Holder
and such Holder’s method of distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing. If a Holder refuses
to provide the Company with any of such information on the grounds that it is
not necessary to include such information in the Registration Statement, the
Company may exclude such Participating Holder’s Registrable Securities from the
Registration Statement if the Company provides such Participating Holder with an
opinion of counsel to the effect that such information must be included in the
Registration Statement and such Participating Holder continues thereafter to
withhold such information. The exclusion of a Participating Holder’s Registrable
Securities shall not affect the registration of the other Registrable Securities
to be included in the Registration Statement.

 

11

 

  

(c)          Notice to Discontinue. Each Participating Holder whose Registrable
Securities are covered by a Registration Statement filed pursuant to this
Agreement agrees that, upon receipt of written notice from the Company of the
happening of any event of the kind described in Section 2.6(a)(v), such
Participating Holder shall forthwith discontinue the disposition of Registrable
Securities until such Participating Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.6(a)(v) or until it
is advised in writing by the Company that the use of the prospectus may be
resumed and has received copies of any additional or supplemental filings which
are incorporated by reference into the prospectus, and, if so directed by the
Company in the case of an event described in Section 2.6(a)(v), such
Participating Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Participating Holder’s
possession, of the prospectus covering such Registrable Securities which is
current at the time of receipt of such notice. If the Company shall give any
such notice, the Company shall extend the period during which such Registration
Statement is to be maintained effective by the number of days during the period
from and including the date of the giving of such notice pursuant to Section
2.6(a)(v) to and including the date when the Participating Holder shall have
received the copies of the supplemented or amended prospectus contemplated by,
and meeting the requirements of, Section 2.6(a)(v).

 

Section 2.7           REGISTRATION EXPENSES. Except as otherwise provided
herein, all Registration Expenses shall be borne by the Company. All Selling
Expenses relating to Registrable Securities registered shall be borne by the
Participating Holders of such Registrable Securities pro rata on the basis of
the number of Registrable Securities so registered.

 

Section 2.8           INDEMNIFICATION.

 

(a)          Indemnification by the Company. The Company agrees, notwithstanding
termination of this Agreement, to indemnify and hold harmless to the fullest
extent permitted by law, each Holder, each of their directors, officers,
employees, advisors, agents and general or limited partners (and the directors,
officers, employees, advisors and agents thereof), their respective Affiliates
and each Person who controls (within the meaning of the Securities Act or the
Exchange Act) any of such Persons, and each underwriter and each Person who
controls (within the meaning of the Securities Act or the Exchange Act) any
underwriter (collectively, “Holder Indemnified Parties”) from and against any
and all losses, claims, damages, expenses (including, without limitation,
reasonable costs of investigation and fees, disbursements and other charges of
counsel, any amounts paid in settlement effected with the Company’s consent,
which consent shall not be unreasonably withheld or delayed and any costs
incurred in enforcing the Company’s indemnification obligations hereunder) or
other liabilities (collectively, “Losses”) to which any such Holder Indemnified
Party may become subject under the Securities Act, Exchange Act, any other
federal law, any state or common law or any rule or regulation promulgated
thereunder or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) are resulting from or
arising out of or based upon (i) any untrue, or alleged untrue, statement of a
material fact contained in any Registration Statement, prospectus or preliminary
prospectus (as amended or supplemented) or any document incorporated by
reference in any of the foregoing or resulting from or arising out of or based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a prospectus, in light of the circumstances under which they were made), not
misleading or (ii) any violation by the Company of the Securities Act, Exchange
Act, any other federal law, any state or common law or any rule or regulation
promulgated thereunder or otherwise incident to any registration, qualification
or compliance and in any such case, the Company will promptly reimburse each
such Holder Indemnified Party for any legal expenses and any other Losses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability, action or investigation or proceeding
(collectively, a “Claim”). Such indemnity obligation shall remain in full force
and effect regardless of any investigation made by or on behalf of the Holder
Indemnified Parties and shall survive the transfer of Registrable Securities by
such Holder Indemnified Parties.

 

12

 

  

(b)          Indemnification by Holders. In connection with any proposed
registration in which a Holder is participating pursuant to this Agreement, each
such Holder shall furnish to the Company in writing such information with
respect to such Holder as the Company may reasonably request or as may be
required by law for use in connection with any Registration Statement or
prospectus or preliminary prospectus to be used in connection with such
registration and each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company, any underwriter retained by the Company and their
respective directors, officers, partners, employees, advisors and agents, their
respective Affiliates and each Person who controls (within the meaning of the
Securities Act or the Exchange Act) any of such Persons to the same extent as
the foregoing indemnity from the Company to the Holder Indemnified Parties as
set forth in Section 2.8(a) (subject to the exceptions set forth in the
foregoing indemnity, the proviso to this sentence and applicable law), but only
with respect to any such information furnished in writing by such Holder
expressly for use therein; provided, however, that the liability of any Holder
under this Section 2.8(b) shall be limited to the amount of the net proceeds
received by such Holder in the offering giving rise to such liability. Such
indemnity obligation shall remain in full force and effect regardless of any
investigation made by or on behalf of the Holder Indemnified Parties (except as
provided above) and shall survive the transfer of Registrable Securities by such
Holder.

 

(c)          Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (the “Indemnifying Party”) after the
receipt by the Indemnified Party of any written notice of the commencement of
any action, suit, proceeding or investigation or threat thereof made in writing
for which the Indemnified Party intends to claim indemnification or contribution
pursuant to this Agreement; provided, however, that, the failure so to notify
the Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to the Indemnified Party hereunder unless and to the extent
such Indemnifying Party is materially prejudiced by such failure. If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel satisfactory to the Indemnified Party in its
reasonable judgment or (iii) the named parties to any such action (including,
but not limited to, any impleaded parties) reasonably believe that the
representation of such Indemnified Party and the Indemnifying Party by the same
counsel would be inappropriate under applicable standards of professional
conduct. In the case of clauses (ii) and (iii) above, the Indemnifying Party
shall not have the right to assume the defense of such action on behalf of such
Indemnified Party. No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the written consent
of the Indemnified Party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the Indemnified Party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment (A)
includes an unconditional release of the Indemnified Party from all liability
arising out of such action or claim and (B) does not include a statement as to,
or an admission of, fault, culpability or a failure to act by or on behalf of
any Indemnified Party. The rights afforded to any Indemnified Party hereunder
shall be in addition to any rights that such Indemnified Party may have at
common law, by separate agreement or otherwise.

 

13

 

  

(d)          Contribution. If the indemnification provided for in this Section
2.8 from the Indemnifying Party is unavailable or insufficient to hold harmless
an Indemnified Party in respect of any Losses referred to herein, then the
Indemnifying Party, in lieu of indemnifying the Indemnified Party, shall
contribute to the amount paid or payable by the Indemnified Party as a result of
such Losses in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party and the Indemnified Party, as well as any other
relevant equitable considerations. The relative faults of the Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, was
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the Indemnifying Party’s and Indemnified Party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action; provided, however, that the liability of any Holder under this
Section 2.8(d) shall be limited to the amount of the net proceeds received by
such Holder in the offering giving rise to such liability. The amount paid or
payable by a party as a result of the Losses or other liabilities referred to
above shall be deemed to include, subject to the limitations set forth in
clauses (a), (b) and (c) of this Section 2.8, any legal or other fees, charges
or expenses reasonably incurred by such party in connection with any
investigation or proceeding.  The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 2.8(d) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution
pursuant to this Section 2.8(d).

 

14

 

  

Section 2.9           RULE 144; OTHER EXEMPTIONS. With a view to making
available to the Holders the benefits of Rule 144 promulgated under the
Securities Act and other rules and regulations of the SEC that may at any time
permit a Holder to sell securities of the Company to the public without
registration, the Company covenants that it shall (i) file in a timely manner
all reports and other documents required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the SEC
thereunder and (ii) take such further action as each Holder may reasonably
request (including, but not limited to, providing any information necessary to
comply with Rule 144, if available with respect to resales of the Registrable
Securities under the Securities Act), at all times from and after the date
hereof, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (x) Rule 144 (if available with
respect to resales of the Registrable Securities) under the Securities Act, as
such rule may be amended from time to time or (y) any other rules or regulations
now existing or hereafter adopted by the SEC. Upon the written request of a
Holder, the Company shall deliver to the Holder a written statement as to
whether it has complied with such requirements.

 

Section 2.10         CERTAIN LIMITATIONS ON REGISTRATION RIGHTS. No Holder may
participate in any Registration Statement hereunder unless such Holder completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements, and other documents reasonably required under the terms of such
underwriting arrangements, and agrees to sell such Holder’s Registrable
Securities on the basis provided in any underwriting agreement approved by the
Holder or Holders entitled hereunder to approve such arrangements; provided,
however, that no such Holder shall be required to make any representations or
warranties to the Company or the underwriters in connection with any such
registration other than representations and warranties as to (i) such Holder’s
ownership of its Registrable Securities to be sold or transferred, (ii) such
Holder’s power and authority to effect such transfer and (iii) such matters
pertaining to compliance with applicable securities laws as may be reasonably
requested. Such Holders of Registrable Securities to be sold by such
underwriters may, at their option, require that any or all of the
representations and warranties by, and the other agreements on the part of the
Company to and for the benefit of such underwriters, shall also be made to and
for the benefit of such Holders and that any or all of the conditions precedent
to the obligations of the underwriters under the underwriting agreement be
conditions precedent to the obligations of the Holders.

 

Section 2.11         LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS. The Company
represents and warrants that other than pursuant to the Backstop Registration
Rights Agreement, it has not granted registration rights on or prior to the date
hereof and agrees that from and after the date hereof, it shall not, without the
prior written consent of the Holders of at least fifty percent (50%) of the
Registrable Securities then outstanding, enter into any agreement (or amendment
or waiver of the provisions of any agreement) with any holder or prospective
holder of any securities of the Company that would grant such holder
registration rights that are more favorable, pari passu or senior to those
granted to the Investor Parties hereunder.

 

Section 2.12         TRANSFER OF REGISTRATION RIGHTS. The rights of a Holder
hereunder may be transferred or assigned in connection with a transfer of
Registrable Securities to (i) any Affiliate of a Holder, (ii) any subsidiary,
parent, partner, retired partner, limited partner, shareholder or member of a
Holder, (iii) any family member or trust for the benefit of any Holder or (iv)
any transferee who, after such transfer, holds at least one thousand (1,000)
Registrable Securities (as adjusted for any stock dividends, stock splits,
combinations and reorganizations and similar events). Notwithstanding the
foregoing, such rights may only be transferred or assigned provided that all of
the following additional conditions are satisfied: (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) the Company is given written notice by such Holder of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned.

 

15

 

 

ARTICLE III

GENERAL PROVISIONS

 

Section 3.1           ENTIRE AGREEMENT. This Agreement and any certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties in respect of
the subject matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

 

Section 3.2           ASSIGNMENT; BINDING EFFECT. Except as otherwise provided
in Section 2.12, no party may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other parties. All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties and their respective successors
and permitted assigns.

 

Section 3.3           NOTICES. All notices, requests and other communications
provided for or permitted to be given under this Agreement must be in writing
and shall be given by personal delivery, by certified or registered United
States mail (postage prepaid, return receipt requested), by a nationally
recognized overnight delivery service for next day delivery, or by facsimile
transmission, to the address listed for each party in the Transaction Agreement
or the Commitment Agreement, as applicable (or to such other address as any
party may give in a notice given in accordance with the provisions hereof). All
notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if sent for next day delivery
by overnight delivery service, on the date of delivery as confirmed by written
confirmation of delivery, (iv) if sent by facsimile, upon the transmitter’s
confirmation of receipt of such facsimile transmission, except that if such
confirmation is received after 5:00 p.m. (in the recipient’s time zone) on a
business day, or is received on a day that is not a business day, then such
notice, request or communication will not be deemed effective or given until the
next succeeding business day. Notices, requests and other communications sent in
any other manner, including by electronic mail, will not be effective.

 

16

 

 

Section 3.4           SPECIFIC PERFORMANCE; REMEDIES. Each party acknowledges
and agrees that the other parties would be damaged irreparably if any provision
of this Agreement were not performed in accordance with its specific terms or
were otherwise breached. Accordingly, the parties will be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its provisions in any
action or proceeding instituted in any state or federal court sitting in New
York City, New York having jurisdiction over the parties and the matter, in
addition to any other remedy to which they may be entitled, at law or in equity.
Except as expressly provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and in addition to any other rights,
obligations or remedies otherwise available at law or in equity. Except as
expressly provided herein, nothing herein will be considered an election of
remedies.

 

Section 3.5           SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)          Submission to Jurisdiction. Any action, suit or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall
only be brought in any state or federal court sitting in New York City, New
York, and each party consents to the exclusive jurisdiction and venue of such
courts (and of the appropriate appellate courts therefrom) in any such action,
suit or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such, action, suit or proceeding in any such court or that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such action, suit or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, service of process on such
party as provided in Section 3.5 shall be deemed effective service of process on
such party.

 

(b)          Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE THAT
MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT
TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO
ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) SUCH PARTY UNDERSTANDS AND WITH THE ADVICE OF COUNSEL
HAS  CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS
SECTION 3.5(b).

 

Section 3.6           GOVERNING LAW. This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice of law principles.

 

17

 

  

Section 3.7           HEADINGS. The article and section headings contained in
this Agreement are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Agreement.

 

Section 3.8           AMENDMENTS. This Agreement may not be amended or modified
without the written consent of the Company and the Holders of at least fifty
percent (50%) of the Registrable Securities then outstanding; provided, however,
that any amendment or modification that adversely affects the rights of one or
more Holders of Registrable Securities under this Agreement, in their capacity
as such, in a manner that is materially different from the manner in which such
amendment or modification affects the rights of other Holders of Registrable
Securities under this Agreement, in their capacity as such, shall require the
consent of each such adversely affected Holder.

 

Section 3.9           EXTENSIONS; WAIVERS. Any party may, for itself only, (a)
extend the time for the performance of any of the obligations of any other party
under this Agreement, (b) waive any inaccuracies in the representations and
warranties of any other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein. Any such extension or
waiver will be valid only if set forth in a writing signed by the party to be
bound thereby. No waiver by any party of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent such occurrence. Neither the failure nor any
delay on the part of any party to exercise any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy preclude any other or further exercise of the
same or of any other right or remedy.

 

Section 3.10         SEVERABILITY. The provisions of this Agreement will be
deemed severable and the invalidity or unenforceability of any provision will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party or to
any circumstance, is judicially determined not to be enforceable in accordance
with its terms, the parties agree that the court judicially making such
determination may modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its modified form, such provision will then be enforceable and
will be enforced.

 

Section 3.11         COUNTERPARTS; EFFECTIVENESS. This Agreement may be executed
in two or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument. This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties. For purposes of determining whether
a party has signed this Agreement or any document contemplated hereby or any
amendment or waiver hereof, only a handwritten original signature on a paper
document or a facsimile copy of such a handwritten original signature shall
constitute a signature, notwithstanding any law relating to or enabling the
creation, execution or delivery of any contract or signature by electronic
means.

 

18

 

 

Section 3.12         CONSTRUCTION. This Agreement has been freely and fairly
negotiated among the parties. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Any reference to any law will be deemed to refer to such law as in
effect on the date hereof and all rules and regulations promulgated thereunder,
unless the context requires otherwise. The words “include,” “includes,” and
“including” will be deemed to be followed by “without limitation.” Pronouns in
masculine, feminine, and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any party has breached any covenant contained herein in any respect, the fact
that there exists another covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first covenant. Time is of the essence in the performance of this
Agreement.

 

Section 3.13         ATTORNEYS’ FEES. If any dispute among any parties arises in
connection with this Agreement, the prevailing party in the resolution of such
dispute in any action or proceeding will be entitled to an order awarding full
recovery of reasonable attorneys’ fees and expenses, costs and expenses
(including experts’ fees and expenses and the costs of enforcing this Section
3.13) incurred in connection therewith, including court costs, from the
non-prevailing party.

 

Section 3.14         ADJUSTMENTS FOR STOCK SPLITS, ETC.. Wherever in this
Agreement there is a reference to a specific number of shares of the Company’s
capital stock of any class or series, then, upon the occurrence of any
subdivision, combination or stock dividend of such class or series of stock, the
specific number of shares so referenced in this Agreement will automatically be
proportionally adjusted to reflect the effect of such subdivision, combination
or stock dividend on the outstanding shares of such class or series of stock.

 

[SIGNATURE PAGES FOLLOW]

 

19

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  JBGL EXCHANGE (OFFSHORE), LLC,   By: Greenlight APE, LLC, its Manager        
By: /s/ Daniel Roitman/Harry Brandler     Name: Daniel Roitman/Harry Brandler  
  Title: Authorized Signatories         JBGL WILLOW CREST (OFFSHORE), LLC   By:
Greenlight APE, LLC, its Manager         By: /s/ Daniel Roitman/Harry Brandler  
  Name: Daniel Roitman/Harry Brandler     Title: Authorized Signatories        
JBGL HAWTHORNE (OFFSHORE), LLC   By: Greenlight APE, LLC, its Manager        
By: /s/ Daniel Roitman/Harry Brandler     Name: Daniel Roitman/Harry Brandler  
  Title: Authorized Signatories         JBGL INWOOD (OFFSHORE), LLC   By:
Greenlight APE, LLC, its Manager         By: /s/ Daniel Roitman/Harry Brandler  
  Name: Daniel Roitman/Harry Brandler     Title: Authorized Signatories        
JBGL CHATEAU (OFFSHORE), LLC   By: Greenlight APE, LLC, its Manager         By:
/s/ Daniel Roitman/Harry Brandler     Name: Daniel Roitman/Harry Brandler    
Title: Authorized Signatories

 

Signature Page to Registration Rights Agreement

 

 

 

  

  JBGL CASTLE PINES (OFFSHORE), LLC   By: Greenlight APE, LLC, its Manager      
  By: /s/ Daniel Roitman/Harry Brandler     Name: Daniel Roitman/Harry Brandler
    Title: Authorized Signatories         JBGL MUSTANG (OFFSHORE), LLC   By:
Greenlight APE, LLC, its Manager         By: /s/ Daniel Roitman/Harry Brandler  
  Name: Daniel Roitman/Harry Brandler     Title: Authorized Signatories        
JBGL KITTYHAWK (OFFSHORE), LLC   By: Greenlight APE, LLC, its Manager        
By: /s/ Daniel Roitman/Harry Brandler     Name: Daniel Roitman/Harry Brandler  
  Title: Authorized Signatories         JBGL LAKESIDE (OFFSHORE), LLC   By:
Greenlight APE, LLC, its Manager         By: /s/ Daniel Roitman/Harry Brandler  
  Name: Daniel Roitman/Harry Brandler     Title: Authorized Signatories        
JBGL BUILDER FINANCE (OFFSHORE), LLC   By: Greenlight APE, LLC, its Manager    
    By: /s/ Daniel Roitman/Harry Brandler     Name: Daniel Roitman/Harry
Brandler     Title: Authorized Signatories

 

Signature Page to Registration Rights Agreement

 

 

 

  

  GREENLIGHT CAPITAL QUALIFIED, LP   By: Greenlight Capital, Inc., its
investment manager         By: /s/ Daniel Roitman/Harry Brandler   Name: Daniel
Roitman/Harry Brandler   Title: Chief Operating Officer/Chief Financial Officer
        GREENLIGHT CAPITAL, LP   By: Greenlight Capital, Inc., its investment
manager         By: /s/ Daniel Roitman/Harry Brandler   Name: Daniel
Roitman/Harry Brandler   Title: Chief Operating Officer/Chief Financial Officer
        GREENLIGHT CAPITAL OFFSHORE PARTNERS   By: Greenlight Capital, Inc., its
investment advisor         By: /s/ Daniel Roitman/Harry Brandler   Name: Daniel
Roitman/Harry Brandler   Title: Chief Operating Officer/Chief Financial Officer
        GREENLIGHT REINSURANCE, LTD.   By: DME Advisors, LP, its investment
advisor         By: /s/ Daniel Roitman/Harry Brandler   Name: Daniel
Roitman/Harry Brandler   Title: Chief Operating Officer/Chief Financial Officer

 

Signature Page to Registration Rights Agreement

 

 

 

  

  GREENLIGHT CAPITAL (GOLD), LP   By: DME Capital Management, LP, its investment
manager         By: /s/ Daniel Roitman/Harry Brandler   Name: Daniel
Roitman/Harry Brandler   Title: Chief Operating Officer/Chief Financial Officer
        GREENLIGHT CAPITAL OFFSHORE MASTER (GOLD), LTD.   By: DME Capital
Management, LP, its investment advisor         By: /s/ Daniel Roitman/Harry
Brandler   Name: Daniel Roitman/Harry Brandler   Title: Chief Operating
Officer/Chief Financial Officer

 

 

 

 

  By: /s/ Scott L. Roberts   Name: Scott L. Roberts

 

Signature Page to Registration Rights Agreement

 

 

 

 

  L. LORAINE BRICKMAN REVOCABLE TRUST         By: /s/ James R. Brickman   Name:
James R. Brickman   Title: Trustee

 

Signature Page to Registration Rights Agreement

 

 

 

  

  ROGER E. BRICKMAN GST MARITAL TRUST       By: /s/ James R. Brickman   Name:
James R. Brickman   Title: Trustee

 

Signature Page to Registration Rights Agreement

 

 

 

  

  By: /s/ James R. Brickman   Name: James R. Brickman

 

Signature Page to Registration Rights Agreement

 

 

 

 

  By: /s/ Blake Brickman   Name: Blake Brickman

 

Signature Page to Registration Rights Agreement

 

 

 

  

  By: /s/ Jennifer Brickman Roberts   Name: Jennifer Brickman Roberts

 

Signature Page to Registration Rights Agreement

 

 

 

  

  By: /s/ Trevor Brickman   Name: Trevor Brickman

 

Signature Page to Registration Rights Agreement

 

 

 

  

  By: /s/ Natalie Brickman   Name: Natalie Brickman

 

Signature Page to Registration Rights Agreement

 

 

 

 

  GREEN BRICK PARTNERS, INC.         By: /s/ James R. Brickman     Name: James
R. Brickman     Title: Authorized Signatory

 

Signature Page to Registration Rights Agreement

 

 

